Norcross, C. J.,
dissenting:
While the question is not altogether free from doubt, nevertheless, when a liberal construction is applied to the provisions of the statute governing appeals (Rev. Laws, 5358), the facts disclosed by the certificate of the trial judge and the affidavits of respective counsel, filed in pursuance of the order for diminution of the record, will justify, in my judgment, a holding that the paper denominated a “Memorandum of Errors,” and filed and served as such under Rev. Laws, 5322, may also be regarded as a bill of exceptions under Rev. Laws, 5343.
Counsel for defendant and appellant in this case, *102instead of filing and serving a mere memorandum of errors, and relying upon the minutes of the court and the reporter’s notes to support the same, obtained numerous extensions of time for the preparation and service of such memorandum until the reporter could make a transcript of the testimony, whereupon he prepared a document of seventy-eight typewritten pages, setting out at length the proceedings of the court relating to each ruling excepted to with reference to the pages of the transcript of the reporter’s notes of the proceedings. In both form and substance it was a proposed bill of exceptions, and it contained a blank form for the judge’s allowance.
It appears from the reporter’s, notes of the proceedings that upon the day of the hearing of the motion for a new trial, and just prior to the presentation of such motion, counsel for defendant informed the court that no amendments had been filed to “this bill of exceptions,” and requested the judge to “allow and settle the bill of exceptions,” to which request counsel for plaintiff interposed no objection, but merely stated, “I have never made any amendments, any memorandum of errors, Mr. Platt is having filed.” Whereupon the judge signed the appended certificate, “The within and above exceptions, and each and all of them, are hereby and herewith allowed.”
This brings us to a consideration of the question whether we now have in fact and in law a bill of exceptions within the provisions of section 401 of the practice act (Rev. Laws, 5343). In my judgment, there has been a substantial compliance with the provisions of the section. In form and substance a proposed bill of exceptions, embodying “sufficient facts to show the point of pertinency of the exceptions taken,” was presented to the judge “during the progress of the cause, * * * after judgment” in the presence of the attorney for the opposing party, and the same was signed *103by the judge, allowing each and all of the exceptions thus embodied. The statute makes such bill of exceptions “a part of the record,” and gives to an aggrieved party a right of appeal, not only from the judgment, but “any appealable order without further statement.”
The fact that the certificate of the trial judge, recently filed in pursuance of the order for diminution of the record, recites that “said memorandum of errors was never settled as a bill of exceptions under section 5343” is, I think, immaterial. (37 Nev. 470, 472, 143 Pac. 119.) What purpose the judge may have had in mind could not affect the fact that he did allow the exceptions. He could not have intended to allow and settle this memorandum of errors “for the hearing of the motion for a new trial” without intending to “sign the same as the truth of the case may be.” For the purposes of the motion for a new trial no such settlement or signing of the same by the judge was required.
The case of Peterson v. Pittsburg Silver Peak G. M. Co., 37 Nev. 117, 140 Pac. 519, is, I think, conclusive upon the merits of the case.